Case 2:19-cv-02905-SHK Document 26 Filed 06/02/20 Page 1 of 1 Page ID #:1199



  1 ANDREW T. KOENIG, State Bar No. 158431
    Attorney at Law
  2 93 S. Chestnut Street, Suite 208
    Ventura, California 93001
  3 Telephone: (805) 653-7937
    Facsimile: (805) 653-7225
  4 E-Mail: andrewtkoenig@hotmail.com
  5   Attorney for Plaintiff Veronica Buford
  6
  7
  8                        UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
  9                              WESTERN DIVISION
 10
      VERONICA BUFORD,                      )       CASE NO. CV-19-02905-SHK
 11                                         )
                                            )
 12         Plaintiff,                      )       [PROPOSED] ORDER
                                            )       AWARDING ATTORNEY’S
 13             v.                          )       FEES AND COSTS PURSUANT
                                            )       TO THE EQUAL ACCESS TO
 14                                         )       JUSTICE ACT, 28 U.S.C.
      ANDREW M. SAUL,                       )       § 2412(d)
 15   COMMISSIONER OF SOCIAL                )
      SECURITY,                             )
 16                                         )
           Defendant.                       )
 17                                         )
 18       Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
 19   IT IS ORDERED that Plaintiff is awarded attorney fees under the Equal Access to
 20   Justice Act in the amount of FIVE-THOUSAND FOUR-HUNDRED EIGHTEEN-
 21   DOLLARS and SIXTY CENTS ($5,418.60), as authorized by 28 U.S.C. §
 22   2412(d), pursuant to 28 U.S.C. § 1920, subject to the terms of the Stipulation.
 23   Dated: 6/2/2020
 24                            __________________________________________
                               HONORABLE SHASHI H. KEWALRAMANI
 25                            UNITED STATES MAGISTRATE JUDGE
 26
 27
 28

                                                1
